DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious a data holding circuit comprising: a state holding circuit that holds two states and is constituted by a first inverting gate and a second inverting gate in which an output of each inverting gate is fed back to an input of another inverting gate by cross-connected feedback paths; a fifth MOS transistor that is inserted in the feedback path from the output of the second inverting gate to the input of the first inverting gate and transmits the output of the second inverting gate to the input of the first inverting gate when the clock signal is at the second signal level; a sixth MOS transistor that is inserted in the feedback path from the output of the first inverting gate to the input of the second inverting gate and transmits the output of the first inverting gate to the input of the second inverting gate when the clock signal is at the second signal level; a seventh MOS transistor that is constituted in a channel of a conductive type different from the first MOS transistor and connected in parallel to the fifth MOS transistor, and transmits the output of the second inverting gate to the input of the first inverting gate on a basis of the inverted data signal; and an eighth MOS transistor that is constituted in a channel of a conductive type different from the second MOS transistor and connected in parallel to the sixth MOS transistor, and transmits the output of the first inverting gate to the input of the second inverting gate on a basis of the data signal, along with all the other limitations as required by claim 1.
The prior art of record fails to disclose or make obvious a data holding circuit comprising: the same control signal is input to gates of the first to sixth MOS transistors, the data signal is input to a gate of the eighth MOS transistor, the inverted data signal is input to a gate of the seventh MOS transistor, and the first and second MOS transistors are constituted in a conductive channel type different from the third to eighth MOS transistors, along with all the other limitations as required by claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/Primary Examiner, Art Unit 2842